                           IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF ALABAMA
                                   SOUTHERN DIVISION

JOE LOYDE,                                      )
                                                )
                      Plaintiff,                )
                                                )
v.                                              ) CIVIL ACTION NO. 1:18-00244-JB-N
                                                )
DEVERON BROWN, et al.,                          )
                                                )
                      Defendants.               )

                                             ORDER

       After due and proper consideration of all portions of this file deemed relevant to the issue

raised, and there having been no objections filed, the Report and Recommendation of the

Magistrate Judge made under 28 U.S.C. § 636(b)(1)(B) is ADOPTED as the opinion of this court.

It is ORDERED that this action be and is hereby DISMISSED without prejudice for failure to

prosecute and to obey the Court's order.

       DONE and ORDERED this 10th day of October, 2019.


                                             /s/ JEFFREY U. BEAVERSTOCK
                                             UNITED STATES DISTRICT JUDGE
